Citation Nr: 1008796	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-07-179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1981 to 
November 1984 and from May 1985 to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board notes that 
additional development is necessary in order to adjudicate 
the claim.

The evidence of record shows the Veteran had two periods of 
active duty, from November 1981 to November 1984, and from 
May 1985 to May 2002.  See form DD 214 showing nearly three 
years active service prior to May 1985.  However, the Board 
notes that service treatment records for only the second 
period of active service have been associated with the claims 
file.  While the RO has indicated that records from this 
period of service are unavailable, the record on appeal does 
not contain confirmation of that fact.  38 U.S.C.A. § 
5103A(b)(3) (West 2002) requires that VA continue any 
attempts to get federal records until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  If the records are unavailable, VA must 
notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e) (2009); see also Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  There is no also no indication in the 
record that there has been a formal finding regarding these 
missing service treatment records.  The Board finds that a 
remand is necessary to make further requests for service 
treatment records and, if necessary, to notify the Veteran 
and make a formal finding that the records are unavailable 
and that further efforts to obtain them would be futile.  

Additionally, the Board notes that the Veteran was scheduled 
for a VA examination in June 2007, but failed to appear.  See 
June 2007 report.  The Veteran was informed of this in a 
supplemental statement of the case (SSOC) dated August 2007.  
To date, the Veteran has not shown good cause for failing to 
appear, and has not otherwise requested that his VA 
examination be rescheduled.  38 C.F.R. § 3.655, states that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim or any 
other original claim, the claim shall be rated based on the 
evidence of record.  However, as this case presents certain 
medical questions which cannot be answered by the Board, a VA 
medical opinion is critical to the outcome.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  In this regard, the record shows 
evidence of a current diagnosis of rheumatoid arthritis and 
in-service treatment for painful and swollen joints, but no 
conclusive evidence regarding a medical nexus.  Therefore, as 
this case is being remanded for further development and a 
conclusive medical opinion has not been presented, a VA 
examination or opinion is warranted.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the Board remands the case for further 
development to obtain the Veteran's complete service 
treatment records and to determine whether the Veteran's 
current rheumatoid arthritis was incurred in active duty.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make every effort to 
obtain service treatment records for the 
Veteran's first period of active duty, 
from November 1981 to November 1984.  Once 
obtained, the records should be associated 
with the claims file.  If no further 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the Veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

2.  Next, the Veteran should be scheduled 
for a VA examination to determine the nature 
and etiology of his rheumatoid arthritis.  
The Veteran's claims folder must be provided 
to the VA examiner to review in conjunction 
with the Veteran's examination.  The 
examination report should state that the 
claims folder has been reviewed.  The 
examiner should be requested to express an 
opinion as to whether it is more likely, 
less likely, or as likely as not that the 
Veteran's rheumatoid arthritis is the direct 
result of a disease or injury in service.  
In particular, the examiner should take into 
account the evidence that the Veteran was 
treated for swollen and painful joints in 
service and current treatment records 
showing a diagnosis of rheumatoid arthritis.   

If the Veteran fails to report for such 
examination, the RO should obtain a medical 
opinion based on a review of the record and 
addressing the question posed above.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  If the examiner 
is unable to render an opinion, it should be 
so stated.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

5.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand, and all governing 
legal authority.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


